Name: 2010/160/: Commission Decision of 17 March 2010 amending Decision 2005/176/EC laying down the codified form and the codes for the notification of animal diseases pursuant to Council Directive 82/894/EEC (notified under document C(2010) 1585) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  information and information processing;  agricultural policy
 Date Published: 2010-03-18

 18.3.2010 EN Official Journal of the European Union L 68/21 COMMISSION DECISION of 17 March 2010 amending Decision 2005/176/EC laying down the codified form and the codes for the notification of animal diseases pursuant to Council Directive 82/894/EEC (notified under document C(2010) 1585) (Text with EEA relevance) (2010/160/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (1), and in particular Article 5(1) thereof, Whereas: (1) Directive 82/894/EEC concerns notifications of outbreaks of the animal diseases listed in Annex I thereto. (2) Commission Decision 2005/176/EC (2) lays down the codified form and the codes for the notification of animal diseases pursuant to Directive 82/894/EEC. Annexes X/09 and X/11 to that Decision list the codes for the veterinary regions in Denmark and Spain, respectively. (3) Denmark and Spain have changed the names and boundaries of their veterinary regions. The adjustment of those regions affects the Animal Disease Notification System. The new regions should therefore replace those currently listed in that system. It is therefore appropriate to amend Annexes X/09 and X/11 to Decision 2005/176/EC accordingly. (4) Decision 2005/176/EC should therefore be amended accordingly. (5) In order to protect confidentiality of the transmitted information, the Annexes to this Decision should not be published in the Official Journal of the European Union. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/176/EC is amended as follows: 1. Annex X/09 is replaced by the text in Annex I to this Decision; 2. Annex X/11 is replaced by the text in Annex II to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 March 2010. For the Commission John DALLI Member of the Commission (1) OJ L 378, 31.12.1982, p. 58. (2) OJ L 59, 5.3.2005, p. 40.